Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


 


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soncodi et al. (U.S. PG-Publication # 2018/0052858), in view of Maveli et al. (U.S. Patent # 9602389), and in view of Sreeramoju et al. (U.S. PG-Publication # 2015/0365357).


          Consider claims 1, 8 and 15, Soncodi et al. clearly disclose a computer-implemented method for cluster-wide management of one or more maximum transmission units (MTUs) for clustered and federated storage systems (par. 22 (providing a clustered, scalable highly available system to write to and manage high throughput streams of data in a stream based storage network. A heterogeneous storage system can evolve over time and can include an adequate combination of newly installed and relatively large storage devices and older/smaller storage devices), par. 37 (In some embodiments, sub-components of the catalog )) comprising: 
         providing one or more heterogeneous storage clusters (par. 22 (heterogeneous storage system)). 
         However, Soncodi et al. do not specifically disclose a logical MTU.
          In the same field of endeavor, Maveli et al. clearly show:                   
          wherein each of the one or more heterogeneous storage clusters includes a logical network MTU and a physical network MTU, wherein the logical network MTU and physical network MTU are separate from one another (col. 2, lines 59-64 (Each CPE and each POP may be further capable of defining a virtual maximum transmission unit (MTU) associated with the logical channel. The virtual MTU may be higher than a physical MTU associated with the physical link enabling transmission of the packet when the packet is larger than the physical MTU)); 
         configuring the logical MTU on one or more leaf network interfaces of one or more networks (col. 2, lines 59-64 (Each CPE and each POP may be further capable of defining a virtual maximum transmission unit (MTU) associated with the logical channel. The virtual MTU may be higher than a physical MTU associated with the physical link enabling transmission of the packet when the packet is larger than the physical MTU)), wherein a first network of the one of more networks includes one or more requirements of a first logical network and a second network of the one or more networks includes one or more requirements of a second network, wherein the one or more requirements of the first network are different from and do not affect the one or more requirements of the second network (col. 7, line 59 – col. 8, lines 5 (Each CPE 122/130 and each POP 120/126 may be further capable of defining a virtual maximum transmission unit (MTU) 336 associated with the logical channel 144. The virtual MTU may be higher than a physical MTU 338 associated with the physical link 134 enabling transmission of the packet 140 when the packet 140 is larger than the physical MTU 338. The defined policy 148 may be the timed replay policy 210 and the path selection policy 202, the load balancing policy 204, and/or the replication policy 208. The defined policy 148 may differ in the two segments of the logical link 110. Each CPE 122/130 and each POP 120/126 may be further capable of defining a Quality of Service (QoS) 326 associated with the logical channel 144, according to one embodiment)); and
         reconfiguring the physical network MTU in response to determining the physical network MTU is outside of a pre-determined range (col. 2, lines 59-64 (Each CPE and each POP may be further capable of defining a virtual maximum transmission unit (MTU) associated with the logical channel. The virtual MTU may be higher than a physical MTU associated with the physical link enabling transmission of the packet when the packet is larger than the physical MTU)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, and show a logical MTU, as taught by Maveli, so that data transmission can be performed more efficiently. 
          However, Soncodi and Maveli do not specifically disclose configuring the physical network MTU occurs independently of configuring the logical network MTU. 
          In the same field of endeavor, Sreeramoju et al. clearly show:                    
         configuring the physical network MTU on one or more intermediate network objects of the one or more networks, wherein configuring the physical network MTU occurs independently of configuring the logical network MTU (par. 1 (In such a virtualized computing device, the VNICs, the virtual switch, and the PNICs have separate MTU (maximum transmission unit) configurations. Typically, the VNIC MTUs are configured to match the virtual network MTU requirements, and the PNIC MTUs are configured to match the physical network MTU requirements)); 
         managing one or more physical network fabrics of the one or more networks, wherein managing the one or more physical network fabrics occurs via one or more MTU domains (par. 1 (In such a virtualized computing device, the VNICs, the virtual switch, and the PNICs have separate MTU (maximum transmission unit) configurations. Typically, the VNIC MTUs are configured to match the virtual network MTU requirements, and the PNIC MTUs are configured to match the physical network MTU requirements)
); 
         managing the physical network MTU via one of the one or more MTU domains (
par. 1 (In such a virtualized computing device, the VNICs, the virtual switch, and the PNICs have separate MTU (maximum transmission unit) configurations. Typically, the VNIC MTUs are configured to match the virtual network MTU requirements, and the PNIC MTUs are configured to match the physical network MTU requirements));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, show a logical MTU, as taught by Maveli, and show configuring the physical network MTU occurs independently of configuring the logical network MTU, as taught by Sreeramoju, so that data transmission can be performed more efficiently. 
 





         Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soncodi et al. (U.S. PG-Publication # 2018/0052858), in view of Maveli et al. (U.S. Patent # 9602389), and Sreeramoju et al. (U.S. PG-Publication # 20150365357), and in view of Phillips et al. (U.S. PG-Publication # 2019/0149819), and in view of Kloberdans et al. (U.S. Patent # 10498611)


          Consider claim 2, and as applied to claim 1 above,
                          claim 9, and as applied to claim 8 above,
                          claim 16, and as applied to claim 15 above,  
Soncodi et al. clearly disclose the method as described.
          However, Soncodi et al. do not specifically disclose containerization technologies. 
          In the same field of endeavor, Phillips et al. clearly show:                   
          wherein the one or more heterogeneous storage clusters include one or more third-party components, wherein the one or more third-party components are embedded into the one or more heterogeneous storage clusters via containerization technologies by separating one or more of a portion of the logical network MTU and a portion of the physical network MTU (par. 29 (In general, the processed media may be distributed using unmanaged networks, managed networks, and/or federated network portions, or in any combination thereof, using a variety of distribution technologies, protocols, formats and/or containerization schemes).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, and show containerization technologies, as taught by Phillips, so that data transmission can be performed more efficiently. 
          However, Soncodi and Phillips do not specifically disclose third-party components. 
          In the same field of endeavor, Kloberdans et al. clearly show the third-party components (col. 13, lines 49-60 (Segmenting the home network into isolated micro-domains may be performed using operating-system-level virtualization (i.e., containerization). In various embodiments, a subscriber's home network may implement any of a variety of containerization platforms (e.g., Docker, Rocket, Linux Containers (LXC), etc.) to run software packages referred to as "containers." Specifically, features that define a service group, as well as its associated configuration instructions, may be bound on either the home gateway (e.g., subscriber CPE) or on the virtual gateway of the service provider network/data center (e.g., a virtual CPE) using containers or other software function technologies)).                
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, show containerization technologies, as taught by Phillips, and show third-party components, as taught by Kloberdans, so that data transmission can be performed more efficiently. 

 




         Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soncodi et al. (U.S. PG-Publication # 2018/0052858), in view of Maveli et al. (U.S. Patent # 9602389), and Sreeramoju et al. (U.S. PG-Publication # 20150365357), and in view of Kenny et al. (U.S. Patent # 10853148).


          Consider claim 3, and as applied to claim 1 above, 
                          claim 10, and as applied to claim 8 above,
                          claim 17, and as applied to claim 15 above,
Soncodi et al. clearly disclose the method as described.
          However, Soncodi et al. do not specifically disclose one or more hyper-converged infrastructure (HCl) systems.
          In the same field of endeavor, Kenny et al. clearly show:                   
         wherein configuring the physical network MTU on one or more intermediate network objects of the one or more networks allows for encapsulation of the one or more networks and use of one or more hyper-converged infrastructure (HCl) systems without affecting at least a portion of the first logical network and at least a portion of the second logical network (fig. 3b (310), col. 29, lines 17-20 (The communications resources 310 can also include FC over ethernet (`FCoE`) technologies through which FC frames are encapsulated and transmitted over Ethernet networks), col. 30, lines 48-62 (Readers will appreciate that the various components depicted in FIG. 3B may be grouped into one or more optimized computing packages as converged infrastructures. Such converged infrastructures may include pools of computers, storage and networking resources that can be shared by multiple applications and managed in a collective manner using policy-driven processes. Such converged infrastructures may minimize compatibility issues between various components within the storage system 306 while also reducing various costs associated with the establishment and operation of the storage system 306. Such converged infrastructures may be implemented with a converged infrastructure reference architecture, with standalone appliances, with a software driven hyper-converged approach (e.g., hyper-converged infrastructures), or in other ways)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, and show one or more hyper-converged infrastructure (HCl) systems, as taught by Kenny, so that data transmission can be performed more efficiently. 
 

          Consider claim 4, and as applied to claim 3 above,
                          claim 11, and as applied to claim 10 above,
                          claim 18, and as applied to claim 17 above, 
Soncodi et al. clearly disclose the method as described.
          However, Soncodi et al. do not specifically disclose one or more of virtual switch managed network ports. 
          In the same field of endeavor, Sreeramoju et al. clearly show:                   
         wherein the one or more HCl systems include one or more of virtual switch managed network ports and network ports managed directly by a virtualized storage controller (par. 1 (A standard or distributed layer-2 virtual switch implemented in a virtualized computing device consists of ports connected to virtual network interfaces (VNICs) of virtual machines (VMs), referred to herein as switchports, and ports connected to physical network interfaces (PNICs), referred to herein as uplinks. In such a virtualized computing device, the VNICs, the virtual switch, and the PNICs have separate MTU (maximum transmission unit) configurations. Typically, the VNIC MTUs are configured to match the virtual network MTU requirements, and the PNIC MTUs are configured to match the physical network MTU requirements)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, and show one or more of virtual switch managed network ports, as taught by Sreeramoju, so that data transmission can be performed more efficiently. 




         Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soncodi et al. (U.S. PG-Publication # 2018/0052858), in view of Maveli et al. (U.S. Patent # 9602389), and Sreeramoju et al. (U.S. PG-Publication # 20150365357), and in view of Prabhakar et al. (U.S. PG-Publication # 2018/0095915).


          Consider claim 5, and as applied to claim 1 above,
                          claim 12, and as applied to claim 8 above,
                          claim 19, and as applied to claim 15 above, 
Soncodi et al. clearly disclose the method as described.
          However, Soncodi et al. do not specifically disclose uniform and non-uniform MTU domains. 
          In the same field of endeavor, Prabhakar et al. clearly show:                   
         wherein the one or more MTU domains include one or more of a uniform MTU domain (UMD) and a non-uniform MTU domain (NUMD) (par. 283 (It may be statically configured or discovered using agents running a standard discovery protocol on every node. The path MTU may remain or may not remain uniform in the network. For example, the path MTU may be different in each direction between a given pair of nodes)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, and show uniform and non-uniform MTU domains, as taught by Prabhakar, so that data transmission can be performed more efficiently. 
 



         Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soncodi et al. (U.S. PG-Publication # 2018/0052858), in view of Maveli et al. (U.S. Patent # 9602389), and Sreeramoju et al. (U.S. PG-Publication # 20150365357), and in view of Matsunaga et al. (U.S. PG-Publication # 2002/0141448).


          Consider claim 6, and as applied to claim 1 above,
                          claim 13, and as applied to claim 8 above,
                          claim 20, and as applied to claim 15 above, 
Soncodi et al. clearly disclose the method as described.
          However, Soncodi et al. do not specifically disclose reconfiguring the logical network MTU in response to determining the logical network MTU is outside of a pre-determined range. 
          In the same field of endeavor, Matsunaga et al. clearly show:                   
         further comprising reconfiguring the logical network MTU in response to determining the logical network MTU is outside of a pre-determined range (par. 3 (the MTU value used in major data link layer protocols is 1,500 bytes for Ethernet whose transmission rate is 10/100 Mbps, and 4,352 bytes for FDDI (Fiber Distributed Data Interface). When AAL5 is used in an ATM (Asynchronous Transfer Mode) network or a jumbo frame is supported by Ethernet whose transmission rate is 1 Gbps, the MTU value is about 9,000 bytes)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, and show reconfiguring the logical network MTU in response to determining the logical network MTU is outside of a pre-determined range, as taught by Matsunaga, so that data transmission can be performed more efficiently. 




          Consider claim 7, and as applied to claim 1 above,
                          claim 14, and as applied to claim 8 above,
Soncodi et al. clearly disclose the method as described.
          However, Soncodi et al. do not specifically disclose jumbo frames. 
          In the same field of endeavor, Matsunaga et al. clearly show:                   

         wherein the one or more heterogeneous storage clusters are configured to support jumbo frames while avoiding overprovisioning of system buffers (par. 3 (the MTU value used in major data link layer protocols is 1,500 bytes for Ethernet whose transmission rate is 10/100 Mbps, and 4,352 bytes for FDDI (Fiber Distributed Data Interface). When AAL5 is used in an ATM (Asynchronous Transfer Mode) network or a jumbo frame is supported by Ethernet whose transmission rate is 1 Gbps, the MTU value is about 9,000 bytes)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for cluster-wide management, as taught by Soncodi, and show jumbo frames, as taught by Matsunaga, so that data transmission can be performed more efficiently. 





Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
February 23, 2021